Action by Lucretia Braman to recover damages for personal injuries sustained when she tripped over an “ almost vertical ” rise of five or six inches in the grade of a city sidewalk, and by her husband to recover for expenses and loss of services. The actions were tried together. The complaints were dismissed at the close of the plaintiffs’ case as to all the defendants. Separate judgments were entered dismissing the complaints and adjudging *736that defendant The City of New York recover costs. The appeals are from so much of each judgment as affects the city of New York. Judgments in so far as appealed from reversed on the law and a new trial granted, costs to appellants to abide the event. There was a question of fact for the jury. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.